Exhibit 10.25
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (“Agreement”), dated March 27, 2019 (the
“Effective Date”), is entered into by and among Laboratoires Mayoly Spindler
SAS, a corporation created and organized under French laws (“Seller”) and AzurRx
BioPharma, Inc., a Delaware corporation (“Buyer”). Each of the Seller and the
Buyer are referred to herein as a Party, and collectively as the Parties.
 
Background
 
WHEREAS, the Seller and AzurRx BioPharma SAS (formerly ProteaBio Europe SAS),
Buyer’s wholly-owned subsidiary (“AzurRx SAS”), are parties to that certain
Joint Development and License Agreement, dated as of January 1, 2014 the
(“JDLA”).
 
WHEREAS, the JDLA is being terminated by AzurRx SAS/the Buyer by mutual written
agreement of the AzurRx SAS/Buyer and Seller, as of the Effective Date pursuant
to that certain Termination Agreement in substantially the form attached hereto
as Exhibit A (the “Termination Agreement”).
 
WHEREAS, immediately after (but for clarity, on the same date) the Termination
Agreement becomes effective, Seller desires to sell, transfer and assign to
Buyer, and Buyer desires to acquire and assume from Seller, all of the Purchased
Assets and Assumed Liabilities, all as more specifically provided herein;
 
WHEREAS, the Purchased Assets will include all of Seller’s and/or its
Affiliates’ right, title and interest in and to any and all JDLA Assets (as
defined below);
 
WHEREAS, upon consummation of the sale of the Purchased Assets from Seller to
Buyer, Buyer and Seller shall enter into that certain Patent License Agreement,
in substantially the form attached hereto as Exhibit B (the “License
Agreement”); and
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:
 
ARTICLE 1
DEFINITIONS
 
Section 1.1 Definitions
 
All terms not defined below are as defined elsewhere in this Agreement.
 
“2019 IP Costs” means the total amount of fees paid by Seller to Third Parties
in connection with the maintenance of the Patent Rights in the Purchased Assets
from January 1, 2019 through the Effective Date.
 
“2019 Escrow Stock” means 200,240 Restricted Shares, which is equal to the
number of Buyer’s Restricted Shares that are equal to (a) € 400,000 divided by
(b) $2.29, calculated at an exchange rate of $.872314 to €1.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
-1-

 
 

“2020 Escrow Stock” means 175,210 Restricted Shares, which is equal to the
number of Buyer’s Restricted Shares that are equal to (a) € 350,000 divided by
(b) $2.29, calculated at an exchange rate of $.872314 to €1.
 
“Active Ingredient means any lipase produced by the "yarrowia lipolytica
recombinant strain with 6 copies of the lip2 gene permitting to overexpress the
acid resistant Yarrovia Lipolitica LIP2 lipase". This strain has been deposited
in 2005 at CNCM (Collection Nationale de Culture de Microorganismes) under the
reference number I-3542.
 
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by, or is under common control with, such
Person. A corporation or other entity shall be regarded as in control of another
corporation or entity if it owns or directly or indirectly controls more than
50% of the voting securities or other ownership interest of the other
corporation or entity, or if it possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of the corporation
or other entity.
 
“Applicable Laws” means any laws, treaties, statutes, ordinances, judgments,
decrees, directives, rules, injunctions, writs, regulations, binding arbitration
rulings, orders, judicial or administrative interpretations or authorization of
any Governmental Authority applicable to the transactions contemplated under
this Agreement, the manufacture, distribution, promotion, marketing, handling,
storage and/or sale of the Active Ingredient or of a Product, or to any other
matters set forth in this Agreement; provided that, it shall be understood that
with respect to the general operation of Seller’s business, the applicable laws
of France shall be the Applicable Laws.
 
“Assumed Liabilities” means any Liabilities of the Seller including:
 
a) any and all Liabilities related to the Purchased Assets, solely and
exclusively to the extent arising and relating to the period beginning after the
Effective Date;
 
b) any and all Liabilities with respect to taxes due solely and exclusively (i)
in connection with the Purchased Assets and (ii) that are arising and relating
to the period beginning after the Effective Date; and
 
c)  any and all Liabilities to the extent arising out of and relating to events,
transactions, facts, acts or omissions which occurred after the Effective Date,
but only to the extent such Liabilities solely and exclusively relate to the
Purchased Assets.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in Chatou, France or New York, New York, USA, are permitted or required to
close by law or regulation.
 
“Books and Records” means all of the original (or if unavailable a copy)
documents, lists, files, records, research, studies, information and
correspondence with Governmental Authorities in whatever form kept, including,
but not limited to, electronic form, in each case, relating to the Development
Program, the Active Ingredient, the Product or the Purchased Assets, including,
but not limited to, all Regulatory Documentation, all preclinical data, studies,
records, reports and research and all clinical study reports, all data sets,
copies of all trial master files, all financial disclosure forms,
pharmacovigilance databases and other similar books and records and any such
records relating to Intellectual Property Rights.
 
“Buyer Stock” means the common stock of Buyer.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
-2-

 

 
“Closing Payment Stock” means 400,481 Restricted Shares, which is equal to the
number of Buyer’s Restricted Shares that are equal to (a) € 800,000 divided by
(b) $2.29, calculated at an exchange rate of $.872314 to €1.
 
“Control” or “Controlled” means, with respect to any intellectual property right
or other tangible or intangible property, that a Party or one of its Affiliates
owns or has a license or sublicense to such item or right, and has the ability
to grant access, license or sublicense in or to such right without violating the
terms of any agreement or other arrangement with any Third Party.
 
“Development Program” shall have the definition given to such term in the JDLA.
 
“Encumbrance” means any mortgage, charge, lien, security interest, easement,
right of way, pledge or encumbrance of any nature whatsoever.
 
“Escrow Stock” means the 2019 Escrow Stock and the 2020 Escrow Stock.
 
“Excluded Liabilities” means any and all Liabilities of Seller and/or any of its
Affiliates that are not expressly included in the definition of Assumed
Liabilities, including, but not limited to:
 
(a)  any and all Liabilities relating to the Purchased Assets to the extent
arising prior to or on the Effective Date;
 
(b)  any and all Liabilities with respect to taxes that arose prior to or on the
Effective Date;
 
(c)  any and all Liabilities arising out of or otherwise relating to the
employment or service of any person;
 
(d)  any and all Liabilities under this Agreement or incurred in connection with
the negotiation or consummation of this Agreement;
 
(e)  any and all Liabilities to the extent arising out of events, transactions,
facts, acts or omissions which occurred prior to or on the Effective Date;
 
(f)  any Liabilities related to assets that are not Purchased Assets;
 
(g)  all Liabilities to [*****] with respect to the Patent Rights; and
 
(g)  any and all Liabilities for performance under the JDLA prior to the
Effective Date as defined in the Termination Agreement.
 
 “Fundamental Representations” means Section 4.1 (“Organization; Authority;
Execution and Delivery”), Section 4.2 (“Consents; No Violation, Etc.”) or
Section 4.4 (“Title to Purchased Assets”) (collectively, the “Fundamental
Representations”)).
 
“Governmental Authority” means any court, governmental agency, department or
commission or other governmental authority or instrumentality, including, but
not limited to, the United States Food and Drug Administration.
 
“INDs and CTAs” means any and all investigational new drug applications and
clinical trial applications with respect to the Product.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 

-3-

 
 

“INRA Consent” means the consent to assignment of the Reciprocal License from
Seller to Buyer, attached hereto as Exhibit G.
 
“Intellectual Property Rights” means all Patent Rights, copyrights, trademarks,
service marks, service names, or trade names, including any applications or
registrations for any of the foregoing, or extensions, renewals, continuations,
continuations in part, divisionals, reexaminations, or re-issues thereof, or
amendments or modifications thereto, brandmarks, brand names, trade dress,
labels, logos, know-how (including the Know-How), show-how, technical and
non-technical information, trade secrets, formulae, techniques, sketches,
drawings, models, inventions, designs, specifications, processes, apparatus,
equipment, databases, research, experimental work, development, pharmacology and
clinical data, software programs and applications, software source documents,
third-party licenses, and any similar type of proprietary intellectual property
right vesting in the owner and/or licensee thereof pursuant to the Applicable
Laws or regulations of any relevant jurisdiction or under any applicable license
or contract, whether now existing or hereafter created, together with all
modifications, enhancements and improvements thereto, in each case, to the
extent relating to the Development Program, the Active Ingredient, the Product
or the other Purchased Assets.
 
“JDLA Assets” means all Books and Records, Regulatory Documentation, Technology
and/or Intellectual Property Rights to the extent related to or developed under
the JDLA, including, but not limited to, any right, title or interest in such
assets vested in Seller or any of its Affiliates (i) as a result of the
termination of the JDLA pursuant to the Termination Agreement or (ii) under
Section 12.1.7 of the JDLA.
 
“Know-How” means any and all methods, devices, Technology, trade secrets,
inventions, compositions, designs, formulae, know-how, show-how, technical and
training manuals and documentation and other information, including processes
and analytical methodologies used in development, testing, analysis and
manufacture, and medical, clinical and toxicological testing as well as other
scientific data, which is related to, made, developed, conceived, and/or used in
connection with the Development Program, the Active Ingredient, the Product, or
any ingredient thereof, and/or the formulation, development, registration,
manufacture, packaging, labeling, import, export, receipt, shipment, storage,
use, pricing or sale of the Product.
 
“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured, or determined or
determinable, including those arising under any law, action or governmental
order and those arising under any contract, agreement, arrangement, commitment
or undertaking, or otherwise.
 
“Losses” means, collectively, any and all damages, losses, taxes, Liabilities,
claims judgments, penalties, costs and expenses (including reasonable legal fees
and expenses).
 
“Parties” means collectively the Seller and Buyer.
 
“Party” means either the Seller or Buyer.
 
“Patent Rights” means patents (including the Patents), patent applications,
certificates of invention, or applications for certificates of invention,
together with any extensions, registrations, confirmations, reissues, divisions,
continuations or continuations-in-part, re-examinations, renewals, and foreign
counterparts thereof.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
-4-

 
 

“Patents” means (a) all patents and patent applications licensed to Seller
pursuant to the Reciprocal License and (b) patents and patent applications
proprietary to Seller and listed on Exhibit D.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint venture, non-profit
organization, pool, syndicate, sole proprietorship, unincorporated organization,
university, Governmental Authority or any other form of entity not specifically
listed herein.
 
“Product” means any product utilizing the Active Ingredient.
 
“Purchased Assets” means:
 
(a)  the Intellectual Property Rights;
 
(b)  the Transferred Contracts;
 
(c)  any inventories of Active Ingredient and/or Product or other supplies and
other tangible assets used in connection with the development of the Active
Ingredient and/or the Product;
 
(d)  Regulatory Documentation;
 
(e)  the Books and Records;
 
(f)  all rights and claims of the Seller, whether mature, contingent or
otherwise, against any Person, whether in tort, contract or otherwise,
including, without limitation, causes of action, unliquidated rights and claims
under or pursuant to all warranties, representations and guarantees made by
manufacturers, suppliers or vendors, claims for refunds, rights of off-set and
credits of all kinds and all other general intangibles, each to the extent
relating to the Purchased Assets; provided, however, that such rights and claims
shall not include any rights and claims of Seller under this Agreement;
 
(h)  all other assets used or useful in the development of the Active Ingredient
and/or a Product, whether or not reflected on the books and records of the
Seller to the extent developed under or in connection with the JDLA;
 
(i)  the JDLA Assets; and
 
(i)  all goodwill related to any of the foregoing.
 
“Reciprocal License” means that certain Reciprocal License Agreement, dated as
of February 2, 2006 between Seller and INRA Transfert as representative for
Institut National de la Recherche Agronomique (“INRA”) and Centre National de la
Recherche (“CNRS”), as amended.
 
“Regulatory Documentation” means all regulatory applications, submissions and
approvals and rights of reference for the Active Ingredient and/or Products, and
all correspondence with any Governmental Authority relating to the Active
Ingredient and/or the Products or any of the foregoing regulatory applications,
submissions, rights of reference or approvals; including but not limited to any
INDs or CTAs.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
-5-

 
 

“Restricted Shares” shares that have not been registered for sale under
applicable United States security laws. A description of typical requirements
related to Restricted Shares is included as Exhibit G.
 
“Shared Costs” has the meaning given to that term in the JDLA.
 
“Technology” means inventions, trade secrets, Know-How, data and Intellectual
Property, of any kind, including any proprietary materials (such as the
“yarrowia lipolytica recombinant strain with 6 copies of the lip2 gene
permitting to overexpress the acid resistant Yarrovia Lipolitica LIP2 lipase”),
compounds, reagents, techniques, analytical methodology, or processes that are
not included in Patent Rights.
 
“Termination Agreement Amount” means the amount of Shared Costs due to Buyer
from Seller in connection with the JDLA that is in excess of the three hundred
thirty four thousand euro (334.000€) (excluding tax through the Effective Date)
amount that was already paid by Seller in 2018 under the JDLA.
 
“Third Party” means any legal person, entity or organization other than Buyer,
Seller or an Affiliate of either Party.
 
“Trading Day” means a day on which Buyer Stock trades on the NASDAQ exchange.
 
“Transferred Contracts” means (a) the Reciprocal License and (b) the other
contracts listed on Exhibit C, if any.
 
Section 1.2 Interpretation. When used in this Agreement the words “include”,
“includes” and “including” will be deemed to be followed by the words “without
limitation.” Any terms defined in the singular will have a comparable meaning
when used in the plural, and vice-versa.
 
Section 1.3 Currency. All currency amounts referred to in this Agreement are in
Euros, unless otherwise specified.
 
ARTICLE 2
PURCHASE AND SALE OF ASSETS
 
Section 2.1 Purchase and Sale. Seller hereby sells, assigns, transfers, conveys
and delivers to Buyer, and Buyer hereby purchases, acquires and accepts, all
right, title and interest in and to the Purchased Assets, free and clear of all
Encumbrances.
 
Section 2.2 Assumption of Assumed Liabilities; Excluded Liabilities. Buyer
hereby assumes and will be liable for only the Assumed Liabilities. Buyer will
not assume or be liable for any of the Excluded Liabilities. Seller shall pay,
discharge and satisfy, as they become due, all Excluded Liabilities.
 
Section 2.3 Deliveries. On the Effective Date, Seller will deliver to Buyer (a)
any tangible materials included in the Purchased Assets, (b) copies (in the
format in which they are maintained by Seller) of all Books and Records included
in the Purchased Assets and (c) a duly executed copy of the Patent Assignment
Agreement, substantially in the form attached hereto as Exhibit F.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
-6-

 
 
 
Section 2.4 Wrong Pockets. If at any time or from time to time after the
Effective Date, Seller or any of its Affiliates, as the case may be, shall
receive or otherwise possess any asset that should belong to Buyer pursuant to
this Agreement or that may be necessary or useful to exploit the Purchased
Assets, Seller or its Affiliate, as applicable, shall promptly transfer, or
cause to be transferred, such asset to Buyer. Prior to any such transfer, the
Person receiving or possessing such asset shall hold such asset in trust for
Buyer.
 
ARTICLE 3
FINANCIAL TERMS
 
Section 3.1 Purchase Price.
 
(a) As consideration for the Purchased Assets, in addition to Buyer’s assumption
of the Assumed Liabilities, Buyer shall forgive all amount of Shared Costs owed
from Seller to Buyer that are in excess of the Termination Agreement Amount; and
Buyer will pay to Seller (i) the Closing Payment Stock; (ii) a total of €
1,500,000 in cash and Restricted Shares of Buyer Stock payable on the dates and
in the form set forth in the below table (each a “Milestone Date”); and (iii)
the 2019 IP Costs, which will be paid by Buyer within thirty (30) days of the
receipt of an invoice along with reasonable supporting documentation. Each
payment contemplated below (each a “Milestone Payment”) shall be payable in the
form indicated in the column below labeled “Consideration Mix”. Any Milestone
Payment payable in Buyer Stock, in whole or in party, will be released from
escrow by the Escrow Holder (defined below) within five (5) Business Days of the
occurrence of a Milestone Date to Seller. The Closing Payment Stock and all
amounts set forth below paid for in Buyer Stock shall be referred to herein as
(the “Equity Consideration”). For clarity, the Restricted Shares that will be
issued to Seller in connection with each Milestone Payment will be issued along
with the Closing Payment Stock, will be registered with such shares pursuant to
Section 3.2 and will be released in accordance with Section 3.1(b) below.
 
Milestone
 
Consideration Amount
 
Consideration Mix
 
December 31, 2019

€ 800,000

(a) € 400,000 in cash and (b) the 2019 Escrow Stock.

December 31, 2020

€ 700,000

(a) € 350,000 in cash and (b) the 2020 Escrow Stock.


 
 
For the avoidance of doubt, the Equity Consideration for a given Milestone
Payment will be issued one-time only. Any shares of Buyer Stock to be issued
pursuant to this Agreement have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), or state securities laws and may not be
offered or sold in the United States absent registration with the Securities and
Exchange Commission (“SEC”) or an applicable exemption from such registration
requirements. The issuance of Buyer Stock pursuant to this Agreement is subject
to the representations, covenants, restrictions and other terms and conditions
set forth in Exhibit E, all of which are hereby incorporated by reference.
Seller hereby represents and warrants that as of the Effective Date, and each
date that any Equity Consideration is issued to it, that the representations and
warranties in Exhibit E are true, complete and correct.




 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
-7-

 
 

(b) On the Effective Date, certificates issued in the name of the Seller for the
Escrow Stock shall be held by the Secretary of the Buyer as escrow holder (the
“Escrow Holder”), until the respective Milestone Date (the “Escrow Period”).
During the applicable Escrow Period, the Escrow Agent shall hold and keep such
certificates representing the Escrow Shares in its possession and such shares
shall not be sold, assigned, transferred, pledged, or otherwise hypothecated by
it during the Escrow Period. 

 

(i) The Escrow Holder will disburse the Escrow Shares on the applicable
Milestone Dates in accordance with Section 3.1(a) above. Upon disbursement of
the Escrow Shares as set forth in this Section 3.1(b), the Escrow Account shall
terminate.
 
(ii) The Escrow Holder shall be obligated only for the performance of such
duties as are specifically set forth herein and may rely and shall be protected
in relying or refraining from acting on any instrument reasonably believed by
the Escrow Holder to be genuine and to have been signed or presented by the
proper Party or Parties. The Escrow Holder shall not be liable for any act that
he/she may do or omit to do hereunder as Escrow Holder while acting in good
faith and in the exercise of his/her own good judgment, and any act done or
omitted by the Escrow Holder pursuant to the advice of his/her own attorneys
shall be conclusive evidence of such good faith.
 
(iii) The Seller and Buyer hereby jointly and severally expressly agree to
indemnify and hold harmless the Escrow Holder and his/her designees against any
and all claims, losses, liabilities, damages, deficiencies, costs and expenses,
including reasonable attorneys’ fees and expenses of investigation and defense,
incurred or suffered by the Escrow Holder and his/her designees, directly or
indirectly, as a result of any of his/her actions or omissions or those of
his/her designees while acting in good faith and in the exercise of his/her
judgment under this Agreement or written instructions from the Seller or Buyer.
 
(iv) The Escrow Holder’s responsibilities as Escrow Holder hereunder shall
terminate if he/she shall resign by written notice to each Party. In the event
of any such termination, the Parties shall jointly appoint a successor Escrow
Holder.
 
(v) The Escrow Holder is expressly authorized to, and hereby does, delegate
his/her duties as Escrow Holder hereunder to the law firm of Disclosure Law
Group, a Professional Corporation, which delegation shall survive his/her
resignation as Escrow Holder.
 
(vi) If, from time to time during the Escrow Period, there is (A) any cash or
stock dividend, stock split or other change with respect to the Escrow Shares
being held in escrow or (B) any merger or sale of all or substantially all of
the Buyer’s assets or other acquisition of the Buyer, any and all new,
substituted or additional securities or property to which the Seller is entitled
by reason of the Seller’s ownership of the Escrow Shares being held in escrow
shall be deposited with the Escrow Holder and shall be included within the
definition of Escrow Shares. All numbers contained in, and all calculations
required to be made pursuant to, this Agreement with respect to the Escrow
Shares shall be adjusted as appropriate to reflect the events set forth in
subclauses (A) and (B) or a similar transaction effected by the Buyer after the
date hereof.
 

Section 3.2 Registration Statement. Buyer shall, no later than thirty (30) days
after the issuance of the Closing Payment Stock and within 30 days of the
issuance of each tranche
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
-8-

 
 

of Buyer Stocks issued in relation to the Milestone Payments (to the extent not
previously registered), file a registration statement (the “Registration
Statement”) under the Securities Act of 1933, as amended (the “Securities Act”)
for the sale by Seller of the Closing Payment Stock. The Registration Statement
shall comply as to form in all material respects with applicable rules of the
Securities Exchange Commission (“SEC”) providing for offers and sales by Seller
of the Closing Payment Stock.
 
Section 3.3 Taxes. Each Party agrees to report (and to cause its Affiliates to
report) the transactions contemplated by this Agreement in a manner consistent
with Applicable Laws and with the terms of this Agreement, and agrees not to
take any position inconsistent therewith on any tax return, in any tax refund
claim, in any litigation or otherwise. For the avoidance of doubt, any and all
Liabilities with respect to taxes arising from Seller’s ownership of the
Purchased Assets prior to or on the Effective Date will be for the account of
Seller, and any and all Liabilities with respect to taxes arising from ownership
of the Purchased Assets after the Effective Date will be for the account of
Buyer. Seller, at their sole cost and expense, shall (A) prepare and timely file
all tax returns to be filed on or prior to the Effective Date with respect to
the Purchased Assets, and (B) timely pay all taxes that are shown as payable
with respect to such tax returns. All such tax returns shall be prepared in
accordance with existing procedures, practices, and accounting methods of the
Seller. Each Party will bear fifty percent (50%) of any transfer, sales, value
added, or stamp duty taxes payable in connection with the transactions
contemplated hereby (collectively, “Transfer Taxes”). The Party required by
Applicable Laws shall, at its own expense, prepare and file all necessary tax
returns and other documentation with respect to all such Transfer Taxes,
promptly provide the other Party such tax returns and related documentation and,
to the extent required by Applicable Laws, Seller or Buyer, as applicable, shall
join in the preparation and execution of any such tax returns and other
documentation. Buyer shall have no obligation for any capital gains or other
income taxes owed by Seller, whether as a result of the transaction or
otherwise. [*****].
 
Section 3.4 Fees for Patent Assignment; Assistance with Patent Assignment. Buyer
shall be responsible for any and all fees associated with transferring title of
Patents purchased hereunder from Seller to Buyer, including, but not limited to,
the formalities requested by WIPO for patent assignment from Seller to Buyer or
by any other Government Authority. Seller will reasonably assist Buyer with the
transfer of any such Patents, including by executing any consents, assignments
or other documents reasonably requested by Buyer in connection with such
transfer. Buyer and Seller will cooperate in good faith to transfer such Patents
from Seller to Buyer as soon as reasonably practicable after the Effective Date.
During any period in which the Patents remain in Seller’s name, Seller will
maintain, or cause to be maintained, such Patents in substantially the same
manner as they had been maintained prior to the Effective Date. Buyer will
reimburse Seller for any reasonable and documented maintenance fees that incurs
with respect to the Patents during this period. Seller will share with Buyer any
invoices related to the maintenance of the Patents that it receives within two
(2) Business Days of receiving same.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represents and warrants to Buyer as follows:
 

 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
-9-

 
 

Section 4.1 Organization; Authority; Execution and Delivery. Seller is a company
duly organized, validity existing and in good standing under the laws of the
country of France. Seller has the requisite corporate power and authority to
enter into this Agreement and to consummate the transaction contemplated hereby.
The execution and delivery of this Agreement by Seller and the consummation of
the transactions contemplated hereby have been validly authorized. This
Agreement has been executed and delivered by Seller and, assuming the due
authorization, execution and delivery of this Agreement by Buyer, will
constitute the legal and binding obligation of Seller, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and other similar laws affecting
creditors’ rights generally from time to time in effect and to general
principles of equity (including concepts of materiality, reasonableness, good
faith and fair dealing) regardless of whether considered in a proceeding in
equity or at law.
 
Section 4.2 Consents; No Violation, Etc. The execution and delivery of this
Agreement do not, and the consummation of the transactions contemplated hereby
(including the transfer of the Purchased Assets to Buyer) and the compliance
with the terms hereof will not: (i) violate any Applicable Laws, (ii) conflict
with any provision of the certificate of incorporation or by-laws (or similar
organizational document) of Seller, (iii) conflict with or violate any
Transferred Contract or any other contract to which Seller is a party or by
which it is otherwise bound or (iv) require Seller to obtain any approval,
authorization, consent, license, exemption, filing or registration from or with
any court, arbitrator, Governmental Authority or pursuant to any contract by
which Seller is bound or that otherwise relates to any of the Purchased Assets
or the Product, except for the INRA Consent, which has already been obtained.
 
Section 4.3 Litigation. Prior to and as of the Effective Date, there are no
claims, suits, actions or other proceedings pending or threatened in writing
against Seller at law or in equity before or by any Governmental Authority,
domestic or foreign, involving or related to the Purchased Assets or the Assumed
Liabilities or which may in any way adversely affect the performance of Seller’s
obligations under this Agreement or the transactions contemplated hereby.
 
Section 4.4 Title to Purchased Assets. Immediately prior to the transfer of the
Purchased Assets to Buyer, Seller is the sole and exclusive owner of, has good
and valid title to all of the Purchased Assets, free and clear of all
Encumbrances, and has the right to convey the same to Buyer without conflicting
with the terms of any contract to which Seller or any of its Affiliates is
bound. No Third Party holds any license, option, reversionary interest or other
right with respect to any of the Purchased Assets, the Active Ingredient or the
Product.
 
Section 4.5 No Undisclosed Liabilities. There are no Liabilities related to the
Purchased Assets other than (i) the Assumed Liabilities; and/or (ii) the
Excluded Liabilities; and/or (iii) Liabilities arising after the Effective Date
pursuant to the express terms of executory Transferred Contracts identified in
Exhibit C.
 
Section 4.6 Transferred Contracts. Seller has delivered to Buyer complete copies
of each of the Transferred Contracts, including any and all amendments thereto
and (i) each Transferred Contract is valid, binding and enforceable on Seller
(subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other similar laws affecting creditors’ rights generally
from time to time in effect and to general principles of equity regardless of
whether considered in a proceeding in equity or at law) and is in full force
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
-10-

 
 

and effect, (ii) neither Seller (nor to Seller’s knowledge, any other party to a
Transferred Contract) is in material breach or violation of, or default under,
any Transferred Contract and (iii) no consent of any Person is required in
connection with the assignment of the Transferred Contracts to Buyer pursuant to
this Agreement. Except for the Termination Agreement, the Transferred Contracts
include all agreements between Seller or any of its Affiliates and another
Person with respect to the Development Plan, JDLA or the Purchased Assets.
 
Section 4.7 Compliance with Applicable Law. The research and development of the
Active Ingredient and the Technology, including but not limited to any research
and development work performed by or on behalf of Seller under the JDLA, has at
all times been conducted in compliance with all Applicable Laws. Seller is
solely responsible for compliance with US security laws in relation to the
receipt, holding and transfer of Buyer Stock, including, but not limited to, the
Restricted Shares.
 
Section 4.8 Product Intellectual Property. There are no Patent Rights that are
owned or otherwise Controlled by Seller or any of its Affiliates that relate to
the Active Ingredient, the Products or the Purchased Assets, other than the
Patents that are licensed listed on Exhibit D. All of the Intellectual Property
Rights included in the Purchased Assets are valid, enforceable and in full force
and effect. To Seller’s knowledge, the use of the Active Ingredient and the
Technology in connection with the development, manufacture, use, sale and
commercialization of any Products does not and would not infringe,
misappropriate or violate any patent, copyright, trade secret or other
intellectual property or contractual right of any Third Party, in each case, as
of the Effective Date. Seller declares that prior and until the Effective Date
it has not received any charge, complaint, claim, demand, or notice alleging any
such infringement, misappropriation, or violation (including any claim that
Seller must license or refrain from using any Intellectual Property Rights
relating to the Technology, the Active Ingredient or any Product).
 
Section 4.9 No Other Product or JDLA Related Assets. Except for the Termination
Agreement, the Purchased Assets constitute all of the assets of Seller or its
Affiliates related to the Active Ingredient, the Products, the Development Plan
and/or the JDLA. Except for the Purchased Assets, neither Seller nor any of its
Affiliates holds or retains any ownership, license, option, right of reference
or other right or interest in or to any patent, copyright, trade secret,
trademark, data, know-how, contractual right or other tangible or intangible
asset that is necessary or useful for the development or commercialization of
the Technology, any Active Ingredient or any Product.
 
Section 4.10 Taxes. Seller does not have any Liability with respect to any taxes
arising from Seller’s ownership of the Purchased Assets prior to or on the
Effective Date for which Buyer would reasonably be expected to become liable as
a transferee or that would reasonably be expected to adversely affect Buyer’s
right to use and enjoy any of the Purchased Assets, free and clear of any
Encumbrances, including liens for Taxes.
 
Section 4.11 No Brokers. Neither Seller nor any of its Affiliates has any
liability or obligation to pay any fees or commissions to any broker, finder or
other agent with respect to this Agreement for which Buyer could become liable
or obligated or which could result in an Encumbrance being filed against any of
the Purchased Assets.
 
Section 4.12 Books and Records. All of the Books and Records are complete and
accurate in all material respects.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
-11-

 
 

Section 4.13 Regulatory Documentation. Seller has complied in all material
respects with all Applicable Laws pertaining to privacy and security of
protected health information within the Know-How or the Books and Records.
Neither Seller nor any of its Affiliates has received any written communication
alleging any violation of Applicable Laws pertaining to the privacy and security
of protected health information within the Know-How or the Books and Records.
 
Section 4.14 Intentionally Omitted.
 
Section 4.15 No Other Representations or Warranties. Except for the
representations and warranties of Seller expressly set forth in this Article 4
and in Exhibit E, neither Seller nor any other Person makes any other express or
implied representation or warranty on behalf of Seller. Except as specifically
set forth in this Agreement, Seller does not represent and warrant that (i) the
use of Active Ingredient and the Technology in connection with the development,
manufacture, use, sale and commercialization of any Products does not infringe,
misappropriate or violate any patent, copyright, trade secret or other
intellectual property or contractual right of any Third Party and (ii) Buyer
will be able to (a) commercialize products based on the Purchased Assets or (b)
patent additional intellectual property rights relating to Technology; provided
that, Seller represents and warrants that neither it, nor any of its Affiliates
knows of any reason why Buyer would be restricted from (1) commercializing
products based on the Purchased Assets (assuming additional necessary
development activities) or (b) patenting additional intellectual property rights
relating to Technology.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER
 

Buyer hereby represents and warrants to Seller as follows:
 
Section 5.1 Organization; Authority; Execution and Delivery. Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Buyer has the company power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement by Buyer and the consummation of the
transactions contemplated hereby have been authorized. This Agreement has been
executed and delivered by Buyer and, assuming the due authorization, execution
and delivery of this Agreement by Seller, constitutes the legal and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other similar laws affecting creditors’ rights generally
from time to time in effect and to general principles of equity (including
concepts of materiality, reasonableness, good faith and fair dealing regardless)
of whether considered in a proceeding in equity or at law.
 
Section 5.2 Consents; No Violations, Etc. The execution and delivery of this
Agreement do not, and the consummation of the transactions contemplated hereby
(including the transfer of the Purchased Assets to Buyer) and the compliance
with the terms hereof will not: (i) violate any Applicable Laws applicable to
Buyer, (ii) conflict with any provision of the operating agreement (or similar
organizational document) of Buyer, (iii) conflict with or violate any contract
to which Buyer or any of its Affiliates is a party or by which it is otherwise
bound or (iv) require Buyer or any of its Affiliates to obtain any approval,
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
-12-

 
 

authorization, consent, license, exemption, filing or registration from or with
any court, arbitrator, Governmental Authority or pursuant to any contract by
which Buyer or any of its Affiliates is bound.
 
Section 5.3 No Brokers. Neither Buyer nor any of its Affiliates has any
liability or obligation to pay any fees or commissions to any broker, finder or
other agent with respect to this Agreement for which Seller could become liable
or obligated.
 
Section 5.4 No Other Representations or Warranties. Except for the
representations and warranties of Buyer expressly set forth in this Article 5,
neither Buyer nor any other Person makes any other express or implied
representation or warranty on behalf of Buyer. Buyer makes no representation or
warranty with respect to the steps that Seller must take to comply with
applicable US securities laws in relation to its receipt, holding or transfer of
any Buyer Stock, including, but not limited to, the Restricted Shares.
 

 
ARTICLE 6
OTHER AGREEMENTS
 
Section 6.1 Restrictive Covenants. As a material inducement for Buyer to enter
into this Agreement, Seller agrees to the covenants and restrictions set forth
below in this Section 6.1, and Seller hereby acknowledges and agrees that Buyer
would not execute and deliver this Agreement and consummate the transactions
contemplated hereby in the absence of such covenants by Seller. Neither Seller,
nor any of its Affiliates: (i) shall, directly or indirectly, disclose or use or
otherwise exploit for their own benefit or for the benefit of any other Person,
any of the Intellectual Property Rights, Books and Records or other non-public
information included in the Purchased Assets (collectively, “Confidential
Information”), (ii) develop, manufacture, commercialize or otherwise exploit the
Active Ingredient (in any form), alone or in combination with any other active
or inactive ingredients, in any country in the world, except as permitted by the
License Agreement and (iii) shall safeguard any Confidential Information in
their possession or control by all reasonable measures. Seller acknowledges and
agrees that any and all Confidential Information will be, as of the Effective
Date, the exclusive property of Buyer.
 
Section 6.2 Further Assurances. Each Party, upon the request of the other Party
and without further consideration, will do, execute, acknowledge and deliver or
cause to be done, executed, acknowledged or delivered all such further acts,
deeds, documents, assignments, transfers, conveyances, powers of attorney and
assurances as may be reasonably necessary to effect complete consummation of the
transactions contemplated by this Agreement. Seller will be responsible for all
compensation due to [*****], if any, in connection with the sale of the Patent
Rights.
 
Section 6.3 Patent Rights. Within ten (10) business days of the Effective Date,
Seller shall have entered into an agreement with [*****], in form and substance
reasonably acceptable to Buyer, under which [*****] will assign all of his
right, title and interest in and to the Patent Rights to Seller (the “After
Acquired Rights”). Upon consummation of the acquisition of the After Acquired
Rights, (i) Seller will and hereby does, assign to Buyer all of its right title
and interest in the After Acquired Rights to Buyer and (ii) the After Acquired
Rights will be included within the scope of the defined term “Purchased Assets”
and all
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
-13-

 
 

representations, warranties and covenants given with respect to the Purchased
Assets on the Effective Date will be deemed to have been given again on the date
of the subject acquisition with respect to the After Acquired Rights. On the
date of the consummation of the acquisition of the After Acquired Rights, Seller
will cause [*****] to execute a Patent Assignment Agreement, substantially in
the form attached hereto as Exhibit H, assigning the subject Patents from
[*****] to Buyer and will deliver the executed agreement to Buyer.
 
Section 6.4 Other Fees. As between the Parties, Buyer shall be responsible for
fees that accrue with respect to the maintenance of the Patent Rights included
in the Purchased Assets after the Effective Date, including, but not limited to,
any and all application and/or renewal and/or maintenance and/or defense fees.
 
ARTICLE 7

INDEMNIFICATION; LIABILITY
 
Section 7.1 Indemnification by Seller. Seller hereby agrees to indemnify and
defend Buyer and its Affiliates, and their respective officers, directors and
employees (the “Buyer Indemnified Parties”) against, and agrees to hold them
harmless from, any Losses to the extent such Losses arise from or in connection
with the following:
 
(a) any breach by Seller of any representation or warranty made by Seller under
this Agreement;
 
(b) any breach by Seller of any of its covenants, agreements or obligations
contained in this Agreement;
 
(c) any Loss incurred by Buyer in connection with a failure of Seller to have
assigned to meet its obligations under Section 6.3.
 
(d) any taxes of Seller that accrue or relate to periods that ended prior to or
on the Effective Date; and
 
(e) any of the Excluded Liabilities.
 
Section 7.2 Indemnification by Buyer. Buyer hereby agrees to indemnify and
defend Seller and its officers, directors and employees (the “Seller Indemnified
Parties”) against, and agrees to hold them harmless from, any Losses to the
extent such Losses arise from or in connection with the following:
 
(a) any breach by Buyer of any representation or warranty made by Buyer under
this Agreement;
 
(b) any breach by Buyer of any of its covenants, agreements or obligations
contained in this Agreement; and
 
(c) any taxes of Buyer that accrue or relate to periods that begin after the
Effective Date;
 
(d) any of the Assumed Liabilities.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
-14-

 
 

Section 7.3 Survival of Representations and Warranties. Except for the
Fundamental Representations (which shall survive and remain in full force and
effect at all times after the Effective Date), the representations and
warranties set forth in Article 4 and Article 5 shall survive and remain in full
force and effect until the date that is twenty-four (24) months after the
Effective Date.
 
Section 7.4 Sole Remedy. Except in the event of fraud, gross negligence or
willful misconduct, the Parties acknowledge and agree that their sole and
exclusive remedy with respect to any and all claims with respect to breaches of
any representation or warranty stated in Article 4 or Article 5 shall be
pursuant to the rights to indemnification set forth in this Article 7.
 
Section 7.5 Indemnity Procedures.
 
(a) In order for an indemnified party under this Article 7 (an “Indemnified
Party”) to be entitled to any indemnification provided for under this Agreement,
the Indemnified Party will, within a reasonable period of time following the
discovery of the matters giving rise to any Losses, notify its applicable
insurer and the indemnifying party under this Article 7 (the “Indemnifying
Party”) in writing of its claim for indemnification for such Losses, specifying
in reasonable detail the nature of the Losses and the amount of the liability
estimated to accrue therefrom; provided, however, that failure to give
notification will not affect the indemnification provided hereunder, except to
the extent the Indemnifying Party will have been actually prejudiced as a result
of the failure. Thereafter, the Indemnified Party will deliver to the
Indemnifying Party, within a reasonable period of time after the Indemnified
Party’s receipt of such request, all information, records and documentation
reasonably requested by the Indemnifying Party with respect to such Losses. The
Indemnifying Party shall control all litigation reflecting to the
indemnification. Without limiting the foregoing, the Indemnified Party shall
control choice of counsel, staffing, and all decisions to be made with the
litigation.
 
(b) If the indemnification sought pursuant hereto involves a claim made by a
Third Party against the Indemnified Party (a “Third Party Claim”), the
Indemnifying Party will be entitled to participate in the defense of such Third
Party Claim and, if it so chooses, to assume the defense of such Third Party
Claim with counsel selected by the Indemnifying Party. Should the Indemnifying
Party so elect to assume the defense of a Third Party Claim, the Indemnifying
Party will not be liable to the Indemnified Party for any legal expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof. If the Indemnifying Party assumes such defense, the Indemnifying Party
will control such defense. The Indemnifying Party will be liable for the
reasonable fees and expenses of counsel employed by the Indemnified Party for
any period during which the Indemnifying Party has not assumed the defense
thereof (other than during any period in which the Indemnified Party will have
failed to give notice of the Third Party Claim as provided above). If the
Indemnifying Party chooses to defend or prosecute a Third Party Claim, all of
the parties hereto will cooperate in the defense or prosecution thereof. Such
cooperation will include the retention and (upon the Indemnifying Party’s
request) the provision to the Indemnifying Party of records and information,
which are reasonably relevant to such Third Party Claim, and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. If the indemnifying Party
chooses to defend or prosecute any Third Party Claim, the Indemnifying Party
will seek the approval of the Indemnified Party (not to be unreasonably
withheld) to any settlement, compromise or discharge of such Third Party Claim
the Indemnifying Party may recommend and which by its terms obligates the
Indemnifying Party to pay the full amount of the liability in connection with
such Third Party Claim. Whether or not the Indemnifying Party will have assumed
the defense of a Third Party Claim, the Indemnified Party will not admit any
liability with respect to, or settle, compromise or discharge, such
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
-15-

 
 

Third Party Claim without the Indemnifying Party’s prior written consent). The
Indemnifying Party shall reimburse upon demand, all reasonable costs and
expenses incurred by the Indemnified Party in cooperation with the defense or
prosecution of the Third Party Claim.
 
Section 7.6 Right of Set-Off. Notwithstanding anything herein to the contrary,
in addition to any other rights available to any Buyer Indemnified Party under
this Agreement or otherwise, Buyer shall have the right to set-off any Milestone
Payment payable to Seller hereunder to provide recourse to any Buyer Indemnified
Party with respect to (a) amounts finally determined to be owed to any Buyer
Indemnified Party in respect of their indemnification rights under this Article
7 or (b) amounts reasonably determined by Buyer to satisfy pending claims
brought by any Buyer Indemnified Party in respect of their indemnification
rights under this Article 7; provided, however, that with respect to clause (b),
to the extent that it is finally determined that a Buyer Indemnified Party is
not entitled to indemnification for the full amount of the portion of the
Milestone Payment so set-off, Buyer shall promptly thereafter pay or cause to be
paid to Seller such portion of the Milestone Payment to which Seller is so
entitled to receive. In the event that Buyer exercises its right to set-off all
or any portion of a Milestone Payment, Seller shall remain liable for any
unsatisfied indemnification obligations under this Article 7.
 
ARTICLE 8
GENERAL PROVISIONS
 
Section 8.1 Expenses. Except as otherwise specified in this Agreement, all costs
and expenses, including fees and disbursements of counsel, financial advisors
and accountants, incurred in connection with this Agreement and the transactions
contemplated hereby will be paid by the Party incurring such costs and expenses.
 
Section 8.2 Notices. All notices and other communications required or permitted
to be given or made pursuant to this Agreement shall be in writing signed by the
sender and shall be deemed duly given: (a) on the date delivered, if personally
delivered, (b) on the date sent by facsimile with automatic confirmation by the
transmitting machine showing the proper number of pages were transmitted without
error, (c) on the Business Day after being sent by Federal Express or another
recognized overnight mail service which utilizes a written form of receipt for
next day or next business day delivery, or (d) upon receipt after mailing, if
mailed by related country postage-prepaid certified or registered mail, return
receipt requested, in each case addressed to the applicable party at the address
set forth below; provided that a Party may change its address for receiving
notice by the proper giving of notice hereunder:
 
if to Buyer, to:
 
AzurRx Biopharma, Inc.
760 Parkside Avenue
Downstate Biotechnology Incubator
Suite 304
Brooklyn, NY 11226
Tel: 646-699-7855
info@azurrx.com
 
with a copy to:
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
-16-

 
 

Lowenstein Sandler LLP
One Lowenstein Drive
Roseland, New Jersey 07068
Facsimile: (973) 597-2400
Attn: Michael J. Lerner, Esq.
 

if Seller, to:
 
Laboratoires Mayoly Spindler
6 avenue de l'Europe,
78401 Chatou, France
Attention: President
 
with a copy to:
 
Laboratoires Mayoly Spindler
6 avenue de l'Europe,
78401 Chatou, France
Attention: Legal Department
 
Section 8.3 Headings. The table of contents and headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement.
 
Section 8.4 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any law or public policy,
all other terms and provisions of this Agreement will nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties will negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner in order to ensure
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
 
Section 8.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Signatures provided by
facsimile transmission or in Adobe Portable Document Format (PDF) sent by
electronic mail shall be deemed to be original signatures.
 
Section 8.6 Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersede all prior agreements and
understandings both written and oral (including any letter of intent, memorandum
of understanding electronic communicators, e-mail or term sheet), between the
Parties with respect to the subject matter hereof. Except as specifically
provided herein, this Agreements is not intended to confer upon any Person other
than the Parties any rights or remedies hereunder.
 
Section 8.7 Governing Law. This Agreement and all matters arising directly or
indirectly herefrom shall be governed by and construed and enforced in
accordance with the
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
-17-

 
 

laws of the State of New York applicable to agreements made and to be performed
entirely in such state, without giving effect to the conflict of law principles
thereof.
 
Section 8.8 Jurisdiction; Venue, Service of Process. Buyer and Seller each
agrees to irrevocably submit to the sole and exclusive jurisdiction of the state
and federal courts located in New York County, New York for any suit, action or
other proceeding arising out of this Agreement or any transaction contemplated
hereby, and hereby waives any objection to the laying of venue in such courts.
Each Party agrees that service of any process, summons, notice or document by
registered mail or recognized international courier service to such Party’s
address set forth in this Agreement shall be effective service of process.
 
Section 8.9 Publicity. Neither Party will make any public announcement
concerning, or otherwise publicly disclose, any information with respect to the
transactions contemplated by this Agreement or any of the terms and conditions
hereof without the prior written consent of the other Party. Notwithstanding the
foregoing (a) either Party may make any public disclosure concerning the
transactions contemplated hereby that in the opinion of such Party’s counsel may
be required by any Government Rule or the rules of any stock exchange on which
such Party’s or any of its Affiliates’ securities trade and (b) Buyer may
publicize its development of the Active Ingredient, the Technology and/or any
resulting Products without approval from Seller.
 
Section 8.10 Assignment. Neither Party may assign its rights or obligations
under this Agreement without the prior, written consent of the other Party;
provided, however, that notwithstanding the foregoing, either Party may assign
its rights and obligations under this Agreement, without any obligation to
obtain the other Party’s consent, to (i) any of its Affiliates or (ii) in
connection with any merger, consolidation, sale of all or substantially all of
the assets of such Party (or, in the case of Buyer, Buyer’s business related to
the Product) or any similar transaction. Any permitted assignee or
successor-in-interest will assume all obligations of its assignor under this
Agreement. No assignment will relieve either Party of its responsibility for the
performance of any obligation. This Agreement will be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns. For the avoidance of doubt, in the event that prior the milestones set
forth in Section 3.1 Buyer is subject to any merger, consolidation, sale of all
or substantially all of its assets, in particular Buyer’s business related to
the Product, or any similar transaction, or any assignment of rights or
obligations under this Agreement, Buyer covenants and agrees that i) it will
assign its payment rights to its successor-in-interest through a dedicated
covenant for such purpose and failing the payment by its successor-in-interest,
Buyer remains jointly and severally liable for the payment of the Milestone
Payment as set forth in Section 3.1.
 
Section 8.11 Amendments and Waivers. This Agreement may not be amended except by
an instrument in writing signed by both Parties. Each Party may, by a signed
written instrument, waive compliance by the other Party with any term or
provision of this Agreement that such other Party was obligated to comply with
or perform.
 
 
 
[Remainder of Page Intentionally Left Blank- Signature Page to Follow]
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
-18-

 
 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective representatives thereunto duly authorized, all as of the date first
written above.
 
 
 
AzurRx BioPharma, Inc.
Laboratoires Mayoly Spindler SAS
 
By: /s/ Thijs Spoor
 
By: /s/ Claude Brunet
 
Name: Thijs Spoor
Name: Claude Brunet
 
Title: President & CEO
Title: Chief Executive Officer
 

 

 
 
[signature page to AzurRx/LMS Asset Purchase Agreement]
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
-19-

 

 
EXHIBIT A
 
Termination Agreement
 
 

 
TERMINATION AGREEMENT

 
This Termination Agreement (this “Agreement”) dated March 27, 2019 (the
“Effective Date”), is between Laboratoires Mayoly Spindler SAS, a corporation
created and organized under French laws (“LMS”) and AzurRx BioPharma, Inc., a
Delaware corporation (“AZRX”) executing on behalf of its wholly-owned
subsidiary, AzurRx BioPharma SAS (formerly ProteaBio Europe SAS) (“AZRX SAS”).
LMS and AZRX are referred to collectively as the “Parties” and individually as a
“Party.”
 

RECITALS

 
A.    LMS and AZRX SAS are parties to that certain Joint Development and License
Agreement, executed as of January 1, 2014 (the “JDLA”).
 
B.    AZRX is the direct parent of its wholly-owned subsidiary, AZRX SAS, and
therefore has the authority to execute this Agreement on its behalf.
 
C.    LMS has executed that certain term sheet, dated as of November 28, 2018,
pursuant to which LMS agreed to make certain payments in connection with the
termination of the JDLA.
 
D.    The Parties now desire to terminate the JDLA by written agreement in
accordance with and subject to the terms of this Agreement.
 
E.    Immediately after the termination of the JDLA becomes effective, upon the
terms and conditions set forth in that certain Asset Purchase Agreement, dated
as of the date hereof, between AZRX and LMS (the “APA”), AZRX shall purchase all
of LMS’ right, title and interest in and to the Purchased Assets (as defined in
the APA) and the JDLA Assets (as defined in the APA).
 
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Agreement, the Parties agree as follows:
 
1. Certain Defined Terms. Certain terms capitalized and not otherwise defined
herein shall have the meanings given to such terms in the JDLA.
 
2.     Amendment of the JDLA. The Parties hereby agree that the JDLA shall be
amended (the “Amendment”) to add the following as a new clause 15.1.4:
 
“The Parties may terminate this Agreement by mutual written Agreement.”
 
3.     Termination of JDLA. The JDLA is hereby terminated and of no further
force


 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
A-1

 
 

or effect immediately after the effectiveness of the Amendment, which for the
avoidance of doubt, shall be on the Effective Date. Upon the termination of the
JDLA i.e the Effective Date, the full and exclusive rights relating to the JDLA
shall be reverted by each Party to the other Party pursuant to the terms and
conditions set forth in this Agreement and AZRX SAS shall immediately cease
incurring or committing towards LMS any further fees and expenses in connection
with the JDLA. For the avoidance of doubt, the grant of licenses and
sub-licenses under the JDLA is terminated as of the Effective Date.
 
4.     Payments Due AZRX SAS. LMS shall pay to AZRX SAS (or its designee) in
immediately available funds to an account designated by AZRX SAS to LMS:
 
its part of Shared Costs as defined in Article 4.2 of the JDLA in the year 2018
for any work under Development Program (for chronic pancreatitis as well as for
cystic fibrosis or any other indication in the Field) which was decided to be
carried out prior to the Effective Date. This Shared Cost is set at three
hundred thirty four thousand euros (334.000€) (excluding tax) through the
Effective Date (the “Shared Cost Amount”). Any amount due from LMS to AZRX SAS
under the JDLA that is in excess of the Shared Cost Amount, shall be forgiven as
part of the purchase price for the Purchased Assets (as defined in the APA)
under the APA. The Shared Cost Amount has already been paid by LMS.
 

5.     Release by AZRX SAS. AZRX agrees that no payment of Shared Costs in
excess or in addition to the Shared Cost Amount (other than applicable taxes
through the Effective Date) shall be due to AZRX SAS or any of its Affiliates.
Any invoice issued by AZRX SAS in respect of Shared Costs that is in excess of
the Shared Cost Amount shall be cancelled by issuance of a corresponding credit
note within ten (10) days from the Effective Date indicating that the amounts
set forth on Exhibit A have been forgiven in accordance with the APA.
 
6. Rights of the Parties-Survival. Except as set forth herein, this Agreement
does not extinguish, waive or otherwise alter any rights, including, but not
limited to, rights relating to ownership of Intellectual Property and/or
confidentiality that have accrued to either Party under the JDLA as of the
Effective Date. All rights of each Party with respect to ownership of
Intellectual Property and/or confidentiality as set forth in Sections 11, 15.5.1
and 12.1.1 – 12.1.4 (inclusive) shall survive termination of the JDLA. In
addition, to the extent that any rights in Intellectual Property were or would
be conferred to either Party under Sections 12.1.5 – 12.1.8 (inclusive), the
Party owning such rights on the Effective Date shall retain those ownership
rights. And, with respect to rights retained by or reverting to LMS, such
Intellectual Property rights shall be included in the Purchased Assets.
 
7.     Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the country of France.
 
8. Dispute Resolution. All disputes arising out of or in connection to this
Agreement shall be settled by French Court in Paris.
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED. 

 
A-2

 
 

9. Integration; Amendments. This Agreement, the APA and the JDLA set forth the
final and complete understanding of the Parties hereto and supersedes any prior
agreement with respect to the subject matter hereof and may not be modified,
amended, or otherwise altered except in a writing executed by the Parties.
 

10. Counterparts. This Agreement may be executed in multiple counterparts, each
of which will be deemed an original, but all of which, when taken together, will
constitute one and the same instrument.
 
11. Further Acts. Each party agrees to sign and have acknowledged and delivered
to the other party, as may be appropriate, any and all additional instruments
and assurances reasonably requested or appropriate to evidence or give effect to
the provisions of this Agreement.
 
 
[Signature blocks appear on the following page]
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
A-3

 
 
IN WITNESS HEREOF, the parties have executed and delivered this Termination
Agreement.
 
LMS
 
LABORATOIRES MAYOLY SPINDLER SAS
 
By: /s/ Claude Burnet
Its: Chief Executive Officer
 
 
 
AZRX
 
AZURRX BIOPHARMA, INC.

 

By:/s/ Thijs Spoor
Its: President & CEO
 
  
Acknowledged and Agreed:
 

AZURRX BIORPHARMA SAS
 
 By: /s/ Thijs Spoor
 Its: President & CEO
 
 
 
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
A-4

 
Exhibit A

 
Cancelled Invoices
 

 
[*****]
  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
A-5

 

 
EXHIBIT B

 
License Agreement
 
 


 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
B-1

 

 
EXHIBIT C
 
Transferred Contracts
 
Reciprocal License
 
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
C-1


 

 
EXHIBIT D
 
Patents
 
[*****]
 
  

 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
D-1

 

 
EXHIBIT E
 
Private Placement Rider
 
1. Seller is an entity with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring Buyer Stock pursuant to this Agreement, and is
an “accredited investor” within the meaning of Rule 501(a) of the Securities Act
of 1933, as amended.
 
2. Seller and its representatives have had the opportunity to review the current
business prospects, financial condition and operating history of Buyer, as set
forth or incorporated by reference in its filings made by Buyer with the U.S.
Securities and Exchange Commission. Seller and its representatives have such
knowledge and experience in financial and business matters that they are capable
of evaluating the merits and risks of investment in Buyer Stock. Seller and its
representatives have had the opportunity to ask questions and receive answers
from Buyer regarding the terms and conditions of the sale of Buyer Stock
pursuant to this Agreement and have received all the information they consider
necessary or appropriate for deciding whether to participate in such
transactions. Seller has consulted with its own legal, tax and accounting
advisors as to the consequences of participating or not participating in such
transactions.
 
3. Any Buyer Stock acquired pursuant to this Agreement is for the account of
Seller, for investment purposes and not with any view to the distribution
thereof, and Seller will not sell, assign, transfer or otherwise dispose of any
such Buyer Stock, or any interest therein, in violation of the Securities Act of
1933, as amended, or any applicable state securities law.
 
4. Seller understands that until it is registered (i) any Buyer Stock acquired
pursuant to this Agreement may not be sold or otherwise disposed of except in a
transaction registered under the Securities Act of 1933, as amended, and any
applicable state securities law, or exempt from registration, and (ii) any
certificates or book-entry records representing Buyer Stock acquired pursuant to
this Agreement will bear appropriate legends restricting the transferability
thereof.
 
5. Seller understand that Buyer will rely upon the completeness and accuracy of
these representations and warranties in establishing that the contemplated
transactions are exempt from the Securities Act of 1933, as amended, and
applicable state securities laws.
 
6. Seller understands that its investment in the Buyer Stock involves a high
degree of risk and that no representation is being made as to the business or
prospects of Buyer after completion of the transaction contemplated in the
Agreement or the future value of the Equity Consideration. Seller, either alone
or together with its representatives, has the knowledge, sophistication and
experience in financial and business matters as to fully understand and be
capable of evaluating the merits and risks of an investment in Buyer Stock and
has the ability to bear the economic risks of an investment in the Equity
Consideration. Seller has carefully reviewed and considered the risk factors
included in the Buyer’s annual reports and quarterly reports filed with the
Securities and Exchange Commission (the “Risk Factors”). Seller hereby
acknowledges and confirms that it has carefully reviewed and considered the
risks and uncertainties described in the Risk Factors before making a decision
to accept Buyer Stock as consideration in the Agreement.
 
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
E-1

 

 
Exhibit F
 
Patent Assignment Agreement LMS

 
 
 

ASSIGNMENT
 
I, LABORATOIRES MAYOLY SPINDLER, a corporation having a place of business at 6,
Avenue de L’Europe, 78400 Chatou, France, (hereinafter “ASSIGNOR”), in
consideration of good and valuable consideration, the sufficiency of which and
receipt of which are hereby acknowledged, paid to ASSIGNOR by
 
AZURRX BIOPHARMA, INC.
 
A Delaware corporation, located at 760 Parkside Avenue, Downstate Biotechnology
Incubator, Suite 304, Brooklyn, NY 11226, USA (hereinafter “ASSIGNEE“), do
hereby sell and assign to said ASSIGNEE, its successors and assigns, the below
indicated right, title, and interest, throughout the world, in and to said
Invention(s), and to said applications and to any and all patents to be obtained
therefore, including but not limited to, the inventions listed in the attached
patent schedule I and patent schedule II,
 
and all patents, divisions, reissues, continuations and any extensions thereof
and rights of priority therein, and all applications for industrial property
protection including, without limitation, all applications for patents, utility
models, inventor’s certificates and designs and rights of priority therein that
may be filed for said Invention(s) in any country, and including the right to
claim the same priority rights from any previously filed applications under the
International Agreement for the Protection of Industrial Property, or any other
international agreement, or the domestic laws of the country in which any such
application is filed, as may be applicable; said interest being my entire
ownership interest in the same, to be held and enjoyed by said ASSIGNEE, its
successors, assigns, or other legal representatives, to the full end of the term
thereof, as fully and entirely as the same would have been held and enjoyed by
me if this Assignment and sale had not been made.
 
And for the consideration aforesaid, I hereby covenant and agree to and with
said ASSIGNEE, its successors and assigns, that whenever ASSIGNEE, its counsel
or representative, or the counsel or representative of its successors or
assigns, shall advise that an amendment to, or a division of, or any other
proceeding or action in connection with an application concerning said
Invention, including interference proceedings, is lawful and desirable, orthat a
reissue or continuation or extension of such application or patent issuing
therefrom is lawful and desirable, I will sign all papers and drawings, take all
rightful oaths and affidavits, and do all acts necessary or required to be done
for the procurement or enforcement of all lawful rights associated with the
Invention, or for the reissue or continuation or extension of the same, will do
all acts necessary or required to secure in said ASSIGNEE, its successors or
assigns, the title to and full benefit of all rights hereby assigned, without
charge to said ASSIGNEE or its successors or assigns, but at its or their
expense; and I hereby appoint every present or future officer of said ASSIGNEE
as my agent to sign all such papers and to do all such necessary acts on my
behalf, to the fullest extent permitted by law.
 
And I hereby authorize and request the Commissioner of Patents and Trademarks
and any other granting authority to issue any Letters Patent or other evidence
or forms of industrial property protection resulting from said Invention and
application(s) concerning same to said ASSIGNEE, its successors or assigns.
 
I hereby grant Lowenstein Sandler LLP power to insert in this Assignment any
further identification that may be necessary or desirable in order to comply
with the rules of the United States Patent and Trademark Office or any other
patent office for recordation of this document.
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED. 

F-1

 
 
I hereby represent that I have the full right to convey the entire interest
herein assigned, and that I have not executed, and will not execute, any
agreement in conflict with this Assignment.
 
I declare under penalty of perjury under the laws of the United States of
America, and under penalty of the laws of any other jurisdiction before which
this document may be presented, that I have signed this document as my own free
act and that all of the foregoing is true and correct.
 
 
 
Date: March 27, 2019
 
/s/ Claude Burnet
Signature of Officer of LABORATOIRES MAYOLY SPINDLER (Assignor)
 
 
Claude Burnet
Print Name and Title of Officer of LABORATOIRES MAYOLY SPINDLER (Assignor)
 
 
Date: March 27, 2019
/s/ Thijs Spoor
Signature of Officer of AZURRX BIOPHARMA, INC. (Assignee)
 
 
Thijs Spoor
Print Name and Title of Officer of AZURRX BIOPHARMA, INC. (Assignee)
 
 

 

 
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
F-2

Attorney Docket No.: 34921-4
 
 
Patent Schedule I
 
[*****]
 
 
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
F-3


Attorney Docket No.: 34921-4
 
 
Patent Schedule II
 
 
 
[*****]
 

 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
F-4

 

 
Exhibit G
 
Description of Restricted Shares
 
This Appendix is intended to provide you with a description of certain rules,
regulations and limitations with respect to the sale of securities in the United
States. The following descriptions are for informational purposes only, and are
not intended to constitute a complete analysis of all applicable laws and
regulations that may apply to the sale of the securities described in the
Agreement. Nothing contained herein shall be construed as legal advice which may
be relied upon by any party in possession of this Appendix. You should consult
your independent legal counsel for specific guidance regarding any intended
offer and sale of securities described in the Agreement.
 
In general, all offers and sales of securities in the United States must either
be registered under the Securities Act of 1933, as amended (the “Securities
Act”), or exempt from registration in accordance certain exemptions provided
under the Securities Act. The shares of AzurRx BioPharma, Inc. common stock
issuable to you as Closing Payment Stock in accordance with the terms and
conditions of this Agreement will not be registered when issued, and instead
will be considered restricted securities.
 
Should the Company file a registration statement under the Securities Act that
registers the Closing Payment Stock, as is required by Section 3.2 of the
Agreement, and such registration statement is declared effective by the United
States Securities and Exchange Commission (the “SEC”), such shares will no
longer be considered restricted securities, and, instead, may be freely sold.
The Company will contact you upon receiving notice that any such registration
statement has been declared effective by the SEC, and will provide you with the
applicable prospectus and provide any additional information that may be
required, including information from the Company’s transfer agent, to facilitate
the removal of any restrictions from your securities.
 
Absent an effective registration statement under the Securities Act, restricted
securities may be sold in the United States pursuant to an exemption from
registration under applicable rules promulgated under the Securities Act. The
most frequently utilized exemption is Securities Act Rule 144, often referred to
simply as Rule 144. Pursuant to Rule 144, restricted securities may be resold to
the public if the following conditions are satisfied:
 
1.
The restricted securities have been held by the stockholder for a minimum of six
months;
 
2.
The stockholder is not, and, for the three-month period preceding the proposed
resale, has not been an affiliate (as such term is defined under the Securities
Act) of the issuer of the securities; and
 
3.
The issuer of the securities files reports under the Securities Exchange Act of
1934, as amended, and is current in its reporting obligations.
 
Sales of restricted securities in reliance on Rule 144 often require certain
documentation, including an executed representation letter, confirming that the
conditions of Rule 144 have been satisfied, and an opinion of counsel delivered
to the transfer agent opining that the conditions for resale of the securities
under Rule 144 have been satisfied. To reach the company’s securities counsel,
contact:
 
Disclosure Law Group

One America Plaza

 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
G-1

 
 

600 West Broadway, Suite 700
San Diego, CA 92101
(619) 272-7050
Attention Daniel Rumsey
 
Should you have any questions with respect to the current status of your
securities, or about a potential sale of restricted securities, please contact
either the Company or its transfer agent:
 
Colonial Stock Transfer
66 Exchange Place, Ste 100 
Salt Lake City, UT 84111 
(801) 355-5740 
shareholders@colonialstock.com 
www.colonialstock.com
 
 
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
G-2

H-1
 
 

Exhibit G
 
Patent Assignment Agreement – [*****]
 

 
ASSIGNMENT


I, [*****],
 
and each of us, if more than one person is identified above (hereinafter
“ASSIGNOR”), in consideration of good and valuable consideration, the
sufficiency of which and receipt of which are hereby acknowledged, paid to
ASSIGNOR by
 
AZURRX BIOPHARMA, INC.
 
a Delaware corporation, located at 760 Parkside Avenue, Downstate Biotechnology
Incubator, Suite 304, Brooklyn, NY 11226, USA (hereinafter “ASSIGNEE“), do
hereby sell and assign to said ASSIGNEE, its successors and assigns, the below
indicated right, title, and interest, throughout the world, in and to my
Invention entitled:
 
CLONING AND EXPRESSING AN ACID-RESISTANT EXTRACELLULAR LIPASE OF YARROWIA
LIPOLYTICA
 
invented by me and described in the patents listed in attached Patent Schedule
II, and all patents, divisions, reissues, continuations and any extensions
thereof and rights of priority therein, and all applications for industrial
property protection including, without limitation, all applications for patents,
utility models, inventor’s certificates and designs and rights of priority
therein that may be filed for said Invention in any country, and including the
right to claim the same priority rights from any previously filed applications
under the International Agreement for the Protection of Industrial Property, or
any other international agreement, or the domestic laws of the country in which
any such application is filed, as may be applicable; said interest being my
entire ownership interest in the same, to be held and enjoyed by said ASSIGNEE,
its successors, assigns, or other legal representatives, to the full end of the
term thereof, as fully and entirely as the same would have been held and enjoyed
by me if this Assignment and sale had not been made.
 
And for the consideration aforesaid, I hereby covenant and agree to and with
said ASSIGNEE, its successors and assigns, that whenever ASSIGNEE, its counsel
or representative, or the counsel or representative of its successors or
assigns, shall advise that an amendment to, or a division of, or any other
proceeding or action in connection with an application concerning said
Invention, including interference proceedings, is lawful and desirable, or that
a reissue or continuation or extension of such application or patent issuing
therefrom is lawful and desirable, I will sign all papers and drawings, take all
rightful oaths and affidavits, and do all acts necessary or required to be done
for the procurement or enforcement of all lawful rights associatedwith the
Invention, or for the reissue or continuation or extension of the same, will do
all acts necessary or required to secure in said ASSIGNEE, its successors or
assigns, the title to and full benefit of all rights hereby assigned, without
charge to said ASSIGNEE or its successors or assigns, but at its or their
expense; and I hereby appoint every present or future officer of said ASSIGNEE
as my agent to sign all such papers and to do all such necessary acts on my
behalf, to the fullest extent permitted by law.
 
And I hereby authorize and request the Commissioner of Patents and Trademarks
and any other granting authority to issue any Letters Patent or other evidence
or forms of industrial property protection resulting from said Invention and
application(s) concerning same to said ASSIGNEE, its successors or assigns.
 
 
 

H-2
 
 
I hereby grant Lowenstein Sandler LLP power to insert in this Assignment any
further identification that may be necessary or desirable in order to comply
with the rules of the United States Patent and Trademark Office or any other
patent office for recordation of this document.
 
I hereby represent that I have the full right to convey the entire interest
herein assigned, and that I have not executed, and will not execute, any
agreement in conflict with this Assignment.
 
I declare under penalty of perjury under the laws of the United States of
America, and under penalty of the laws of any other jurisdiction before which
this document may be presented, that I have signed this document as my own free
act and that all of the foregoing is true and correct.
 
 
Date: _______________________
 
 
__________________________________
Signature of [*****] (Assignor)
 
 
__________________________________
Name and Title (Assignor)
 
 

 
 
Date: _______________________
 
 
Signature of Officer of AZURRX BIOPHARMA, INC. (Assignee)
 
 
Print Name and Title of Officer of AZURRX BIOPHARMA, INC. (Assignee)
 
 

 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 

H-3
Attorney Docket No.: 34921-4
 
 
Patent Schedule II
 
[*****]
 
 
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE AZURRX BIOPHARMA, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO AZURRX
BIOPHARMA, INC. IF PUBLICLY DISCLOSED.
 
